DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  The limitation “wherein the printed portion is onto on one surface” appears to include a typo. A possible correction would read - - wherein the printed portion is on one surface - - . This is the interpretation that will be used below.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, the limitation the line pattern “allows light interference or parallax to occur by being printed” renders the claims unclear. It is not clear how the line pattern 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franz (DE 102004046695 A1).
As to claim 1, Franz teaches a printed matter (16), comprising:

wherein the printed portion consisting of a combination of a plurality of lines each consisting of one or more inks and having a line width of 100 μm or less (line 62 and lines 264-266 280); and
two adjacent lines of the plurality of lines have a spacing there between that is 50 times or less the line width of a narrower one of the two adjacent lines defining the spacing (lines 62-69), wherein each line of the plurality of lines has a convex structure (figures 2 and 5a-5c), and a part of the plurality of lines having a convex structure has an inclined part forming an inclination, in an upper part of a cross section of the convex structure that is orthogonal to a direction in which the lines extend (figure 2, where the top of the cross section has inclinations down toward the base surface of 20 on both sides of the peak).
As to claim 3, Franz teaches wherein the plurality of lines constituting the printed portion are arranged with a preset specific line pattern in a region for forming the printed portion (figures 1 and 4a-e).
As to claim 4, Franz teaches wherein the line pattern is at least one of a pattern in which the lines are arranged unidirectionally, a pattern in which the lines are arranged concentrically, a pattern in which the lines are arranged in a lattice shape, and a pattern in which the lines are arranged radially (figures 4a, 4cand 4e-4f show various line pattern options made up of sections where the lines are arranged unidirectionally).
As to claim 7, Franz teaches wherein the convex structure has a height of 1.5 μm or more relative to the surface of the printing substrate (line 74, where the milling depth is the maximum height of the transferred ink).
As to claim 9, Franz teaches wherein the one or more inks is a plurality of inks and the convex structure has a multilayer structure in which the plurality of inks is layered (figure 2). 
As to claim 11, Franz teaches wherein the printed portion (24) is on one surface or each of front and back surfaces of the printing substrate (figure 2, where the printed portion 24 is on one surface of the printing substrate 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (DE 102004046695 A1) in view of Baranova et al. (EP 3023258 A1).
As to claim 2, Franz teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein the printed portion is constituted of a combination of colored lines of two or more colors.

It would have been obvious to one skilled in the art before the effective filing date to modify Franz to have wherein the printed portion is constituted of a combination of colored lines of two or more colors as taught by Baranova et al. because it allows the printed document to be copy resistant (paragraph [0014]).
As to claim 5, Franz teaches all of the limitations of the claimed invention, as noted above for claim 4, further including wherein the line pattern is formed using one or more intaglio plates (line 47; note that this limitation is considered a product by process limitation and is considered to only structurally define over other processes for forming the line pattern to the degree that the process results in physical differences from other processes for forming the line pattern).
Franz does not explicitly teach two or more printing plates and the option to allows light interference or parallax to occur by being printed, with the alignment of the intaglio plates being adjusted.
Baranov et al. teaches printing a line pattern having two or more colors (paragraph [0013]), and the option to allow light interference or parallax to occur by being printed, with the alignment of the plates being adjusted (paragraph [0027] and figure 2; note the above rejection under 112(b), where it is considered optional that the light interference or parallax be present). It is considered that one skilled in the art before the effective filing date would have recognized found it obvious to have two or more different color ink applications, at two or more printing plates. When applying this 
It would have been obvious to one skilled in the art before the effective filing date to modify Franz to have two or more printing plates and the option to allows light interference or parallax to occur by being printed, with the alignment of the intaglio plates being adjusted as suggested by Baranov et al. because the use of multicolor printed portions provide an increased level of protection against copying (paragraphs [0012] and [0028]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (DE 102004046695 A1) in view of Maher et al. (US PGPub 2011/0096368 A1) and Muth et al. (DE 102008012421 B3). 
As to claim 6, Franz teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein the printed portion exhibits color gradation that is created by changing the line width of the plurality of lines arranged in a unit area.
Maher et al. teaches wherein the printed portion (11 and 12 of 15. See figure 1) exhibits a gradation that is created by changing the line width of the plurality of lines arranged in a unit area (see figure 13 and paragraph [0114]). Similarly, Muth et al. teaches a color gradation that is adjusted by changing the line width for a smooth color transition of a plurality of lines arranged in a unit area (paragraph [0020]). One skilled in the art before the effective filing date would have recognized the benefit of including a 
It would have been obvious to one skilled in the art before the effective filing date to modify Franz to have wherein the printed portion exhibits color gradation that is created by changing the line width of the plurality of lines arranged in a unit area as suggested by Maher et al. and Muth et al. because it enhances the security of the document (paragraph [0011] of Muth et al.).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (DE 102004046695 A1) in view of Schilling et al. (US PGPub 2012/0193905 A1)
As to claim 12, Franz teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein the printed matter includes lenses unidirectionally extending over the plurality of lines and each having a polygonal cross section that is orthogonal to a direction in which the lines extend, or lenses having a configuration that is any of curved surfaces.
Schilling et al. teaches wherein the printed matter includes lenses (paragraph [0062]) unidirectionally extending over the plurality of lines (microimages printed by intaglio printing method, paragraph [0058]) and each having a polygonal cross section that is orthogonal to a direction in which the lines extend, or lenses having a configuration that is any of curved surfaces (see figures 1a, 1b, 1c, 1d, and 4 and paragraph [0062]).
It would have been obvious to one skilled in the art before the effective filing date to modify Franz to have wherein the printed matter includes lenses unidirectionally 
As to claim 13, Franz teaches all of the limitations of the claimed invention as noted above for claim 1, except wherein lenses are unevenly arranged over the plurality of lines.
Schilling et al. teaches wherein lenses (paragraph [0062]) are unevenly arranged over the plurality of lines (see figure 1d where the lenses are arranged at an angle to the underlying micropattern)
It would have been obvious to one skilled in the art before the effective filing date to modify Franz to have wherein lenses are unevenly arranged over the plurality of lines as taught by Schilling et al. because it allows optical variations due to angle to be enhanced (paragraphs [0004] and [0101]) which allows further enhancing of the security effect of the printed matter.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (DE 102004046695 A1) in view of Droz (9,107,336).
As to claim 14, Franz teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein the plurality of lines has surfaces covered with a transparent resin.

It would have been obvious to one skilled in the art before the effective filing date to modify Franz to have wherein the plurality of lines has surfaces covered with a transparent resin as taught by Droz because it forms a protective layer over the printed matter (paragraphs [0058] and [0096]). 

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.
With respect to Applicant’s arguments on page 6 with respect to the rejection under 35 USC 102, it is considered that Franz does read on all of the limitations of the claimed invention. As best understood, it appears that Applicant is arguing that Franz does not teach the claimed limitations because the inclination formed in the line is at least partly caused by the underlying deformation of the substrate. However, the claimed limitations do not require the inclination to come from a difference in the thickness of the one or more inks on the substrate alone, or even partly. Note also that the claims do not specify what shape or form the inclination needs to take, and therefore the incline from the tip to the surface of the substrate on either side of the peak shown in figure 2 is considered to read on the claimed inclination. Therefore, it is considered that Franz reads on the claimed invention as noted in detail above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Power (US PGPub 2015/0061280 A1), Priebe et al. (US PGPub 2009/0016776 A1), and Hatton (US PGPub 2015/0343829 A1) teach raised ink patterns with inclinations caused by the thickness of the ink.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E SIMMONS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853